337 F.2d 379
Dorothy LILLY and Donald Lilly, Appellants,v.JOHN ROANE, INCORPORATED, Appellee.
No. 9456.
United States Court of Appeals Fourth Circuit.
Argued September 23, 1964.
Decided September 28, 1964.

George A. Daugherty, Charleston, W. Va. (Preiser, Weaver & Daugherty, Charleston, W. Va., on brief), for appellants.
Robert W. Lawson, Jr., Charleston, W. Va. (Steptoe & Johnson, Charleston, W. Va., on brief), for appellee.
Before HAYNSWORTH and BRYAN, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
The plaintiff has appealed from a summary judgment entered for the defendant, a corporation engaged in the adjustment of claims against its insurance company clients. It was brought on the theory that the defendant was responsible for the alleged wrong of officers in the office of West Virginia's Fire Marshal. The plaintiff contended that the doctrine of respondent superior was applicable because the defendant reported to the Fire Marshal's office a fire which appeared to have been of incendiary origin, requested prompt investigation of it and a copy of the Fire Marshal's report, coupled with the fact that funds for the operation of the Fire Marshal's office are derived entirely from taxes assessed by West Virginia upon fire insurance companies and measured by their West Virginia premium income.


2
The District Judge held that the officials of the Fire Marshal's office were discharging only their official duties as prescribed by West Virginia's statutes and did not act under the direction or the control of the defendant. We agree with him that the record shows no agency relationship, and that summary judgment for the defendant was appropriate.


3
Affirmed.